DETAILED ACTION
This action is in response to applicant's amendment filed 05/03/21.
The examiner acknowledges the amendments to the claims.
Claims 1-5, 7, 9-13, 15-23 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Jeffrey Stone on Tuesday, May 18, 2021.
The application has been amended as follows: 
To the claims:
Claims 20-23 are cancelled.

Reasons for Allowance
Claims 1-5, 7, 9-13, 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a guide wire stop that is capable of locking a medical device onto a guidewire including, inter alia, a locking element (interpreted under 35 U.S.C. 112(f) with corresponding structures listed in the present specification, paragraph [0050], including a tapered locking element such as a wedge, a conical member, etc., and shown as 130 in Figures 1-3B), a locking tube, and at least one unlocking element (interpreted under 35 U.S.C. 112(f) with corresponding structures listed in the present specification, paragraph [0061], including a hole, fissure, indentation, etc., and shown as 120 in Figures 1A-1C and 3A-3B, and as 220/222/224 in Figures 2A-2H) between proximal and distal openings of the locking tube, wherein the guidewire stop has four configurations including two different locked configurations in which the guidewire stop and the medical device are not movable relative to the guidewire, and two unlocked configurations in which the guidewire stop and the medical device are moveable relative to the guidewire.  The closest prior art of record Spenser et al. (U.S. Pub. No. 2009/0105653) discloses in Figures 7a-7b a does not disclose an unlocking element between proximal and distal openings of the locking tube (72). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Levinson et al. (U.S. Pub. No. 2001/0041908) teaches different guide wire locking mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        05/20/2021